DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant has amended the claims to require that the wood pulp fibers are in the form of a pulp sheet, a paperboard sheet, or a paper sheet.
There is a preliminary issue with the wording of the new limitation which will be addressed in a 112 rejection below.  Stating that the fibers are in the form of a sheet after providing that the fibers are part of a particle of a specific size and shape is indefinite.  It is unclear how something can be in both the form of a sheet and a particle of a given size.
From the arguments the Examiner is understanding the intention of the amendment to state that the particles are formed from a pulp, paperboard, or paper sheet.  This needs to be accurately stated as the claims are directed to a method.  It is recommended to have the steps of forming the particles from the sheet to make the particles of the given size and make up.  This would make the arguments commensurate in scope with the claims.
In the current Office Action, a 112 will be provided to address this officially, and a follow up art rejection will be given to address the new limitation in addition to the 112. 
Applicant argues the use of the Dezutter reference.  Applicant argues that Dezutter teaches the act of adding pulp sheets to a hammer mill and separating the sheets into individual fibers to form singulated pulp fibers.  Applicant also argues that the singulated pulp fibers can be formed directly from the pulp mill in a jet dryer.  Applicant further states that this is different than the claimed action of taking a sheet and cut into the desired particles.
In this regards the Examiner respectfully disagrees.  These two methods are listed as alternative methods in the act of forming particles in the reference.  Dezutter also explicitly states to take the individual fibers and to combine them into a densified pulp sheet (see paragraph 11) that is then cut, diced, or punched to form the desired particles.  
In other words, Dezutter explicitly teaches a step of forming fibers into what is considered to be a pulp, paperboard, or paper sheet (densified fiber sheet), and then cut into particles for the intended use of metering them in a controllable fashion to the next stage of a process.  This is exactly the same as the claimed invention.
The currently written claims have nothing that requires or disallows the fibers from being previously individualized.  The claims merely state that wood pulp fiber particles comprising wood pulp fibers are formed and that the wood pulp fibers are in the form of a pulp or paper sheet.  The extra step of individualizing eh fibers before forming a sheet that is then cut into particles is immaterial in view of the scope of the invention.
The anticipation rejection of the independent claim remains as all of the actively claimed method steps are directly taught by the reference.
The remaining arguments all focus on the secondary refences and how they fail to teach the new limitation.  These arguments are moot as the primary reference teaches it as argued above and the transfer of knowledge from the secondary references to the average artisan would have provided the obvious means to arrive at the claimed limitations in the dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14-19, 21, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Stating that the fibers are in the form of a sheet after providing that the fibers are part of a particle of a specific size and shape is indefinite.  It is unclear how something can be in both the form of a sheet and a particle of a given size.
From the arguments the Examiner is understanding the intention of the amendment to state that the particles are formed from a pulp, paperboard, or paper sheet.  This needs to be accurately stated as the claims are directed to a method.
For purposes of continued examination, the Examiner is considering the limitation to be that a pulp, paperboard, or paper sheet is the starting material of the particles.  Correction will still be required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9, 11, and 28 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dezutter et al US Patent Publication 2004/0081828.
Regarding claim 9, Dezutter teaches a method of combining wood pulp fibers [0008-0009] with a material [0006], the method comprising:
providing wood pulp fiber particles having two opposed faces (flat on both sides of the particle [0013], a thickness of 0.1 mm to 4 mm (preferably 2-5 mm [0013]), each of the two opposed faces have an area of from 12 mm2 to 32 mm2 (teaches a total, or both sides, is 10-150, which encompasses the range of 12-32 [0013];
metering the particles through a feeder to a mixer (describes that particles must be flowable and meterable (abstract and [0013] and that; and that the particles of the reference are descried to be used as additives into a cementitious or polymeric material [0006].
mixing the wood pulp fibers with a material to form a blend of the wood pulp fibers and the material [0006]
wherein the fibers are in the form of a pulp sheet, paperboard, sheet or paper sheet [0011].
There is an implied teaching that the flowable and meterable particles are treated in a mixer with a material from the discloser that the goal of the particles of Dezutter is to be used in a metered manner to be added to a cement or polymer material as taught in the abstract and [0006].
Regarding claim 11, Dezutter further teaches that the material is cement [0006].
Regarding claim 28, Dezutter remains as applied above and does not teach the act of further breaking down the particles so they are no longer particles.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, 14-19, 21, and 23-24 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dezutter et al US Patent Publication 2004/0081828.
Regarding claims 11-12 and 14-18, the claims state that the material has a property that is higher (or lower) than the fibers and that the blended mixture would then be lower (or subsequently higher) than the material. This has to occur. If a high bulk density filler is added to a low bulk density fiber then the blend of the two of them would have to lie somewhere in-between. As all of these claims have both versions (higher and lower) being claimed, then as long as some added material is added to the fiber and that particular physical property is not identical to the fiber, then the outcomes would have to occur.
In this regards the above claims are rejected as obvious as they would implicitly teach the claimed description as argued above or would obviously meet the criteria through any of the added materials stated in the references. It is again clarified that no reason or use of the material is given. The claims simply require a material and under broadest reasonable interpretation that would be met.
Regarding claims 19, 21, and 23-24, Dezutter teaches that the particles can be any size as long as they are sufficiently small enough to be meterable [0013]. It is only desired that the total surface area is at least 10 sq. mm [0013]. The examples provide for % inch squares and % inch is about 6 mm.
It is understood that the examples of about 6 mm do not constitute an end point but merely an example range to be provided. There is also a direct teaching that smaller particles are preferred as they make it easier to meter [0013].
The finding of an optimal size to the particles is simply an act of optimizing a known result (smaller particles improve ease of metering [0013]) and finding this optimal size is a matter of routine extermination that would be well within the ability of the average artisan especially with a starting value of 6 mm given into the examples.
Claims 19, 21, and 23-24 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dezutter et al US Patent Publication 2004/0081828 in view of Fish US Pantent Publication 2008/0182104.
Regarding claims 19, 21, and 23-24, Dezutter teaches that the particles can be any size as long as they are sufficiently small enough to be meterable [0013]. It is only 
In order to show that the claimed sized pulp fiber particles are conventional, Fish is provided.
Fish teaches a cellulose pulp particle (see abstract) having two opposed faced sides (see figures, and Fish teaches “general prismatoid’ with 3-10 cut sides [0036]) with a face that has preferably 3-10 sides ([0036] and figures provide circular, 4 sided, 8 sided, and "flower shaped" curved surfaces) and has a thickness of 0.9-1.5 mm [0046]. Fish further teaches the shape is a square (see figures and Fish states that the area of the particle should be 8-35 mm2 and that the sides of the polygons can be equal length. Looking at a square with sides of equal length, we can calculate the area of 8mm2 would have sides of 2.83 mm and a square with 35 mm2 would have sides of 5.92 mm.
This provides us with a range of conventionally known pulp fiber particles whish are substantially similar in starting size to the examples of Dezutter. Finding an optimal range of the given conventional parameters is well within the ability of the average artisan and would have bene obvious to provide a meterable flow (as taught by Dezutter) with a conventionally known sized particle (as taught by Fish).
Claims 9, 12, and 26-28 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dezutter et al US Patent Publication 2004/0081828 in view of Wentworth USP 4,364,984.
Regarding claim 9, Dezutter teaches a method of combining wood pulp fibers [0008-0009] with a material [0006], the method comprising:
providing wood pulp fiber particles having two opposed faces (flat on both sides of the particle [0013], a thickness of 0.1 mm to 4 mm (preferably 2-5 mm [0013]), each of the two opposed faces have an area of from 12 mm2 to 32 mm2 (teaches a total, or both sides, is 10-150, which encompasses the range of 12-32 [0013],;
metering the particles through a feeder to a mixer (describes that particles must be flowable and meterable (abstract and [0013] and that; and that the particles of the reference are descried to be used as additives into a cementitious or polymeric material [0006].
mixing the wood pulp fibers with a material to form a blend of the wood pulp fibers and the material [0006]
wherein the fibers are in the form of a pulp sheet, paperboard, sheet or paper sheet [0011].
There is an implied teaching that the flowable and meterable particles are treated in a mixer with a material from the discloser that the goal of the particles of Dezutter is to be used in a metered manner to be added to a cement or polymer material as taught in the abstract and [0006].
In the alternative, if Applicant wishes to argue the implied teaching of Dezutter, Wentworth is presented.
Wentworth teaches a method for combining wood pulp fibers strands with two opposing faces (inherent to being a fiber particle) with a thickness of .2-.6 mm (column 
Wentworth further teaches the process of providing the fiber fines by collecting wood particles from logs (column 8 line 58) first in the form of flakes, then to meter the particles to a hammer mill to further process particles into the desired fiber strand size (column 9 lines 1 -6). Wentworth further teaches that the fiber sections are held in storage bins (item 38 and 44) and then sent through a metering bin (item 48 and 49) that then sends the materials to the desired blender (item 51 -52, reads on mixer) where the fiber to adhesive ratio is produced (see column 10).
While Wentworth teaches the use of chipped wood, the further processing of the wood particles is what is being utilized to shown the conventional steps of further treating particles that are designed to be metered and mixed into another resinous or additive material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the particle treatment steps that are explicitly taught by Wentworth in the Dezutter method that simply states that the mixing and process has to occur to arrive at the same end result. Dezutter is merely silent to the processing steps of the particle, which Wentworth explicitly teaches, and those process steps are transferable regardless of what the material is made out of (wood chips, pulp particles, fluff pulp, crumb, or synthetic particles).
Regarding claim 12, Went worth teaches a thermoset adhesive in phenol formaldehyde resin.
Regarding claim 26, Wentworth further teaches the use of a single or double shaft fine meter that is known in the art (column 11 lines 4-9).
Regarding claims 27-28, Wentworth teaches a method for metering fibers into a refiner to make them smaller before adding to the blender as well as a metering to a blender without modification.
Claims 9-12, 14-18, and 24-28 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dezutter et al US Patent Publication 2004/0081828 in view of Gleich et al, US Patent Publication 2006/0057319 in view of Shah et al, USP 6,528,151.
Regarding claim 9, Dezutter teaches a method of combining wood pulp fibers [0008-0009] with a material [0006], the method comprising:
providing wood pulp fiber particles having two opposed faces (flat on both sides o the particle [0013], a thickness of 0.1 mm to 4 mm (preferably 2-5 mm [0013]), each of the two opposed faces have an area of from 12 mm2 to 32 mm2 (teaches a total , or both sides, is 10-150, which encompasses the range of 12-32 [0013],;
metering the particles through a feeder to a mixer (describes that particles must be flowable and meterable (abstract and [0013] and that; and that the particles of the reference are descried to be used as additives into a cementitious or polymeric material [0006].
mixing the wood pulp fibers with a material to form a blend of the wood pulp fibers and the material [0006]
wherein the fibers are in the form of a pulp sheet, paperboard, sheet or paper sheet [0011].
There is an implied teaching that the flowable and meterable particles are treated in a mixer with a material from the discloser that the goal of the particles of Dezutter is to be used in a metered manner to be added to a cement or polymer material as taught in the abstract and [0006].
In the alternative, if Applicant wishes to argue the implied teaching of Dezutter, the following references are presented.
Gleich teaches a method of making a fiber reinforced product by taking fiber bundles, metering them through a feeder into a mixer were a polymer or polymer precursor [0008], see claim 46.
Gleich teaches all of the claimed concepts except is silent on the fiber being specifically wood. Instead Gleich focus on carbon and ceramic fibers as the additive.
The Dezutter method that simply states that the mixing and process has to occur to arrive at the same end result. Dezutter is merely silent to the processing steps of the particle, which Gleich explicitly teaches, and those process steps are transferable regardless of what the material is made out of (wood chips, pulp particles, fluff pulp, crumb, or synthetic particles).
To show that the use of cellulosic materials would be a simple substitution of one known fiber for another in a fiber reinforced product, Shah is presented to show that 
While Gleich teaches the use of chipped wood, the further processing of the wood particles is what is being utilized to shown the conventional steps of further treating particles that are designed to be metered and mixed into another resinous or additive material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize fiber/particle treatment steps as taught by Gleich in the Dezutter method of treating pulp particles in a resinous mixture to arrive at the same end result of a fiber reinforced material in a known and conventional manner (that the primary references is merely silent on the specifics to the mixing process but does teach that the mixing occurs).
Regarding claims 10 and 12, Gleich teaches both thermoset and thermoplastic additives (see abstract).
Regarding claim 11, Dezutter and Shah further explicitly teaches the use of cement.
Regarding claims 14-18, the claims state that the material has a property that is higher (or lower) than the fibers and that the blended mixture would then be lower (or subsequently higher) than the material. This has to occur. If a high bulk density filler is added to a low bulk density fiber then the blend of the two of them would have to lie somewhere in-between. As all of these claims have both versions (higher and lower) being claimed, then as long as some added material is added to the fiber and that particular physical property is not identical to the fiber, then the outcomes would have to occur.
In this regards the above claims are rejected as a obvious as they would implicitly teach the claimed description as argued above or would obviously meet the criteria through any of the added materials stated in the references. It is again clarified that no reason or use of the material is given. The claims simply require a material and under broadest reasonable interpretation that would be met.
Regarding claims 25-26, Gleich and Shah both teach the use of a single or double shaft fine meter that is known in the art. Gleich further teaches the conventional metering devices of Solids Flow and Brabender can be used [0038] Shah further 
Regarding claims 27-28, the references teach a method for metering fibers into a refiner without modification.

Double Patenting

Claims 9-12 and 14-19, 21, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 7,838,111 and 9,617,687.
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach a minor modification form the number of sides and additives that would be an obvious modification to an average artisan.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748